Citation Nr: 0404031	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  00-17 372	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Guillain Barre 
Syndrome, claimed as due to exposure to ionizing radiation.

2.  Entitlement to service connection for hair loss, claimed 
as due to exposure to ionizing radiation.

3.  Entitlement to service connection for skin lesions, 
claimed as due to exposure to ionizing radiation.

4.  Entitlement to service connection for hypertrophic 
changes of the lumbar spine, claimed as due to exposure to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his daughter and his friend


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from October 1954 to 
October 1957.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from December 1999 and 
January 2000 rating decisions by the RO which denied service 
connection for Guillain Barre Syndrome, hair loss, skin 
lesions, and hypertrophic changes of the lumbar spine, to 
include as secondary to exposure to ionizing radiation.

In August 2002, the Board remanded the claims to the RO.  The 
veteran, in July 2003, waived his right to a hearing in 
person and had a videoconference hearing before the 
undersigned Acting Veterans Law Judge.

In correspondences dated in September 2000 and July 2002, as 
well as during a July 2003 Board hearing, the veteran raised 
claims of service connection for a right hip disorder, 
arthritis, sleeplessness, depression, tremor and a urological 
condition.  These issues has not been developed or 
adjudicated for appellate review.  Thus, the claims are 
referred to the RO for appropriate actions.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the present case, the veteran and his legal representative 
contend that service connection is warranted for Guillain 
Barre Syndrome, hair loss, skin lesions, and hypertrophic 
changes of the lumbar spine.  The veteran contends that these 
conditions are secondary to exposure to ionizing radiation 
while in service.

Although the RO sent the veteran a Veterans Claims Assistance 
Act of 2000 (VCAA) letter in May 2001, the Board finds that 
such letter is deficient.  In this regard, the letter does 
not inform the veteran of the type of evidence necessary to 
substantiate a claim of service connection based on exposure 
to ionizing radiation.  Once the veteran has been informed of 
such evidence, he should be advised as to who is responsible 
for obtaining such evidence and what VA will do to assist 
him.

Under the laws administered by VA, service connection for 
conditions claimed as due to exposure to ionizing radiation 
in service may be accomplished in three different ways.  
Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. 
(Fed. Cir. 1977), cert. denied, 118 S. Ct. 1171 (1998).

Under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d), service incurrence may be presumed for certain 
listed diseases in a "radiation-exposed veteran."  A 
radiation exposed veteran is a veteran who participated in a 
radiation-risk activity while on active duty.  38 U.S.C.A. § 
1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  Radiation risk 
activity means either on site participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima or Nagasaki, Japan, between August 6, 
1945 and July 1, 1946; or internment as a prisoner of war in 
Japan during World War II which resulted in an opportunity 
for exposure to ionizing radiation comparable to that of 
veterans who occupied Hiroshima or Nagasaki, Japan, as 
described above.  38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. §§ 
3.309(d)(3)(ii).

In order to establish a claim under 38 C.F.R. § 3.311(b), the 
veteran must first have been exposed to ionizing radiation 
while in service.  Second, he must have subsequently 
developed one of the radiogenic diseases listed in 38 C.F.R. 
§ 3.311(b)(2).  Finally, the disease must have become 
manifest during the requisite latency period.  38 C.F.R. § 
3.311(b)(5).

The medical evidence of record shows that the veteran has 
Guillain Barre Syndrome, hair loss, skin lesions, and 
hypertrophic changes of the lumbar spine.  Currently, these 
conditions, for which he is seeking service connection, are 
not among the listed conditions under 38 U.S.C.A. § 
1112(c)(2) and 38 C.F.R. §§ 3.309(d)(2), or one of the 
enumerated radiogenic diseases under 38 C.F.R. § 3.311(b)(2).  
As such, the presumption of 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d)(2) is not for application in this case.  
However, since the veteran's claims are based on diseases 
other than those listed in 38 C.F.R. § 3.311(b)(2) or (b)(3), 
VA is authorized to nevertheless consider the claims under 
the regulatory provisions of section 3.311, if the veteran 
cites or submits competent scientific or medical evidence 
that his claimed conditions (i.e., Guillain Barre Syndrome, 
hair loss, skin lesions, and hypertrophic changes of the 
lumbar spine) are radiogenic diseases.  38 C.F.R. § 
3.311(b)(4).

Additionally, even if the veteran does not establish 
eligibility for presumptive consideration under the statutory 
or regulatory schemes for radiation exposure, the veteran may 
still establish service connection for his claimed 
conditions, by way of proof of actual direct causation, which 
requires the veteran put forth evidence tracing causation to 
either a condition or event during service.  See Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Because of the evidentiary requirement set forth in 38 C.F.R. 
§ 3.311(b)(4), as well and the holding in Combee, and because 
of the change in the law brought about by the VCAA, a remand 
of this appeal is warranted to permit the veteran an 
opportunity to either cite or submit the requisite evidence 
that may establish that his current Guillain Barre Syndrome, 
hair loss, skin lesions, and hypertrophic changes of the 
lumbar spine are radiogenic diseases; and secondly, to 
provide the veteran an opportunity to submit evidence showing 
that his current Guillain Barre Syndrome, hair loss, skin 
lesions, and hypertrophic changes of the lumbar spine are in 
fact directly related to any exposure to radiation he had in 
service.  

In December 1999, John R. Capone, M.D. stated that he treated 
the veteran for Guilliane Barre Syndrome from November 1986 
to November 1987.  The claims file contains reports from him 
from February to June 1986.  VA's duty to assist requires 
that attempts be made to obtain all relevant private 
treatment records.  It does not appear that records from Dr. 
Capone covering the period of June 1986 to November 1987 were 
requested.

The Board notes an August 2000 dermatology medical report 
revealed diagnoses of seborrheic keratoses of the left check 
and abdomen and actinic keratoses of the scalp.  The 
dermatologist stated that the actinic damage noted on the 
scalp may possibly related to simple UV exposure as the 
veteran was bald and had been so for decades.  The 
dermatologist also stated that some degree of chronic 
radiation dermatitis may be contributory and cannot be ruled 
out.  The dermatologist's opinion is speculative and 
inconclusive.  Therefore, the veteran should be scheduled for 
a VA examination to include an opinion regarding the etiology 
of the veteran's skin disorder.

In August 2000, Marc H. Feinberg, M.D. stated that the 
veteran's transient paralysis, degenerative spine disease and 
radiculopathy, skin lesions and hair loss were at least as 
likely as not related to his radiation exposure.  The Board 
observes that Dr. Feinberg, did not provide a rationale for 
his opinion.  The veteran should therefore be scheduled for a 
VA examination to include an opinion regarding the etiology 
of his claimed disorders.

As the record on appeal does not currently contain sufficient 
information or evidence for the VA to make a determination on 
the veteran's claims for service connection, the case is 
hereby REMANDED to the RO for the following action:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claim.  In this regard, 
the RO should inform the veteran that he 
may submit medical proof that his 
Guillain Barre Syndrome, hair loss, skin 
lesions, and hypertrophic changes of the 
lumbar spine were caused by his radiation 
exposure and that he may either cite to 
or submit medical or scientific evidence 
showing that his Guillain Barre Syndrome, 
hair loss, skin lesions, and hypertrophic 
changes of the lumbar spine are 
radiogenic diseases.  The VCAA letter 
should also specifically inform the 
veteran and his representative of which 
portion of the evidence is to be provided 
by the veteran and which part, if any, 
the RO will attempt to obtain on his 
behalf.

2.  The RO should ask the veteran to 
provide a list of the dates and locations 
of all VA and non-VA treatment for 
Guillain Barre Syndrome, hair loss, skin 
lesions, and hypertrophic changes of the 
lumbar spine, since his discharge from 
military service.  The RO should take 
appropriate steps to obtain copies of all 
of the veteran's records of treatment or 
hospitalization from any VA facilities so 
identified, as well as any additional 
records of treatment from any other 
sources identified by the veteran, which 
are not already in the claims file, and 
associate them with the record.  In this 
regard, the RO should attempt to obtain 
medical reports from Dr. Capone covering 
the period from 1986 to 1987.  If any 
such records are unavailable, the reasons 
for the unavailability should be 
documented in accordance with the proper 
procedures under the Veterans Claims 
Assistance Act and its implementing 
regulations.

3.  After the foregoing, the RO should 
schedule the veteran for a VA examination 
or examinations to determine the nature 
and etiology of the veteran's Guillain 
Barre Syndrome, hair loss, skin lesions, 
and hypertrophic changes of the lumbar 
spine.  All indicated tests should be 
performed and all findings reported in 
detail.  Based on examination findings, 
historical records, and medical 
principles, the physician should give a 
medical opinion, with full rationale, as 
to whether it is as likely as not that 
the veteran's Guillain Barre Syndrome, 
hair loss, skin lesions, and hypertrophic 
changes of the lumbar spine are due to 
exposure to ionizing radiation in 
service.  The claims folder must be made 
available to the examiner for review in 
conjunction with the study of this case.  
A complete rationale for all opinions 
expressed should be included in the 
medical report, to include the evidence 
in the record upon which the examiner 
bases the opinion.  In this regard, the 
examiner should comment on the August 
2000 dermatology findings and statements, 
as well as the August 2000 opinion by 
Marc H. Feinberg, M.D.

4.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

5.  Following the completion of the 
foregoing, the RO should then 
readjudicate the veteran's claims for 
entitlement to service connection 
Guillain Barre Syndrome, hair loss, skin 
lesions, and hypertrophic changes of the 
lumbar spine, to include as due to 
exposure to ionizing radiation.

If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
veteran's VA claims for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal. An appropriate 
period of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	CLIFFORD R. OLSON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


